In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Nassau County (Winslow, J.), entered April 4, 2002, as, upon an order of the same court, dated February 8, 2002, granting the separate motions of the defendants Gregory Massaro and Dan Duffy for summary judgment dismissing the complaint insofar as asserted against them, is in favor of the respondents and against him dismissing the complaint insofar as asserted against those defendants.
Ordered that the judgment is affirmed insofar as appealed from, with one bill of costs.
*390The Supreme Court properly granted the respective motions of the defendants Gregory Massaro and Dan Duffy for summary judgment dismissing the complaint insofar as asserted against them. Those defendants demonstrated their prima facie entitlement to judgment as a matter of law (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]), and, in opposition, the plaintiff failed to raise a triable issue of fact (see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). Santucci, J.P., Feuerstein, McGinity and Schmidt, JJ., concur.